Title: [Wednesday. July 24. 1776.]
From: Adams, John
To: 


      Wednesday. July 24. 1776. A Letter from Lieutenant Colonel William Allen was laid before Congress and read; requesting Leave to resign his Commission. Resolved that Leave be granted.
      About this time it was that, the Gentlemen in the Pennsilvania Proprietary Interest generally left Us.
      A Petition from George Kills Kitts was presented to Congress and read.
      Resolved that it be referred to the Board of War.
      The Congress took into Consideration the Report of the Committee appointed to prepare a resolution for confiscating the Property of the Subjects of Great Britain. Whereupon
      Resolved That all the Resolutions of Congress passed on the twenty third day of March last, and on the third day of April last, relating to Ships and other Vessels, their tackle, Apparel and furniture, and all goods, Wares and Merchandizes, belonging to any inhabitant or inhabitants of Great Britain taken on the high Seas, or between high and low Water mark, be extended to all Ships and other Vessels, their Tackle, Apparel and furniture, and to all goods, Wares and Merchandizes, belonging to any Subject or Subjects of the King of Great Britain; except the Inhabitants of the Bermudas, and Providence or Bahama Islands.
      The Board of War brought in their report, which was taken into Consideration whereupon resolved, as in the Journal. Among the number I select with great pleasure, the two following, vizt.
      Resolved that Colonel Knox’s plan for raising another battalion of Artillery be approved and carried into Execution as soon as possible.
      Resolved That General Washington be impowered to agree to the exchange of Governor Skene for Mr. James Lovell.
      A Committee of the whole on the Articles of Confederation but no progress.
      
      Then a List of Letters from General Washington and others, referred to the Board of War.
     